Citation Nr: 0121064	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression and dysthymic disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to October 
1959.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim to 
reopen a claim for service connection for dysthymic disorder 
and major depression.

In April 2000, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to reopen 
the claim and then denied the claim on the basis that the 
claim was not well grounded.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's April 2000 decision and remand the matter primarily 
because the Board decision did not include consideration of a 
private medical record which was, at the time of the Board's 
decision, located at the RO in the appellant's temporary 
claim file.  The Court granted the Joint Motion in December 
2000, vacating and remanding the matter on appeal.


REMAND

In October 1999, the appellant was evaluated by J. R. 
Moneypenny, Ph.D.  Dr. Moneypenny also reviewed the 
appellant's records.  Dr. Moneypenny, in a written statement 
dated October 20, 1999, concluded that the appellant's 
"current depression most likely had its genesis when he was 
in the military."  The October 1999 report was 
counterdesignated for inclusion in the record.  The parties 
agreed that the item was pertinent to the claim and that it 
had not been available for review by the Board at the time of 
its April 2000 decision, as it had been contained in the 
appellant's temporary claim folder at the RO.  In the Joint 
Motion, the parties agreed that a remand was required for 
readjudication, as the RO and the Board did not consider this 
evidence.  See Dunn v. West, 11 Vet. App. 462, 466 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (an item 
submitted to the VA by the appellant as part of the claim 
which predates the Board opinion on appeal to the Court is, 
as a matter of law, before the Secretary and the Board).

As noted above, when the Board considered the appellant's 
claim for service connection for his psychiatric disorder in 
April 2000, it found that new and material evidence had been 
submitted to reopen the claim, but denied the claim on the 
basis that the claim was not well grounded.  However, a 
significant change in the law occurred since the Board 
initially decided the claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became law.  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  

A recent decision of the Court specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (holding, inter 
alia, that VCAA provisions are potentially applicable to 
claims pending on the date of enactment, and that Court may 
not determine in the first instance the specific 
applicability of VCAA) (reconsideration denied, Apr. 27, 
2001); see also Luyster v. Gober, 14 Vet. App. 186 (2000) 
(per curiam order) (holding that VCAA is applicable to claims 
denied as not well grounded).
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  

Because the VCAA is clearly more favorable to a 
readjudication of the appellant's claim of service connection 
for a psychiatric disorder which, as noted above, was denied 
by the Board as not well grounded, and because the Court's 
Order requires further development action, the Board will 
remand this case to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions 
enacted by the VCAA, as this claim was pending as of the date 
of passage of the VCAA.  Karnas, 1 Vet. App. 308, 313 (1991).   
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board finds that the appellant should be afforded a VA 
psychiatric examination in order to obtain a medical opinion 
that addresses the etiology of any existing psychiatric 
disorder diagnosed by the examiner, including major 
depression and dysthymic disorder, and which would take into 
account the October 1999 written medical opinion provided by 
J. R. Moneypenny, Ph.D.  The RO should ensure that any 
additional records of treatment are obtained prior to 
soliciting the opinion. 

In view of the foregoing, the Board must remand the case.  
While the Board regrets the further delay that the remand of 
this case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this case 
is REMANDED for the following development:


1.  The RO should contact the appellant 
and inform him that may submit any 
additional lay and/or medical evidence he 
may have pertaining to treatment for his 
claimed psychiatric disorder, that have 
not already been associated with the 
claims file.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  The 
Board is particularly interested in 
obtaining any additional records 
pertaining to treatment and/or 
evaluations afforded to the appellant by 
J. R. Moneypenny, Ph.D.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by any 
inquiry, if appropriate.  All records 
received in response to this request 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records, if any.  
For any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records would be futile.

3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination limited to 
determine the diagnoses of all 
psychiatric pathology found to be 
present.   The claims folder and a copy 
of this remand must be provided to the 
physician prior to the examination.  The 
diagnosis(es) must be based on 
examination findings, and complete review 
of all available medical records, 
including the service medical records, 
and specifically the written opinion that 
was provided by J. R. Moneypenny, Ph.D in 
October 1999.  The physician should 
consider the various diagnoses and/or 
assessments of record and based on 
his/her review of all of the evidence of 
record, render appropriate medical 
opinions addressing the following 
questions: (1) whether it is at least as 
likely as not that any current 
psychiatric disorder and specifically any 
present major depression or dysthymic 
disorder was incurred during the 
appellant's period of active military 
service; (2) if it is determined that any 
current psychiatric disorder clearly pre-
dated the appellant's military service, 
then the physician should indicate 
whether it became worse in service; and 
(3) if it is determined that any existing 
any current psychiatric disorder was not 
of service inception or aggravation, the 
physician should indicate the approximate 
date of onset and/or the event that 
caused the condition, if appropriate.  
Complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and any test 
reports that are completed should 
thereafter be associated with the claims 
folder.

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. The 
RO must ensure that the examination 
report contains appropriate responses to 
the specific opinions requested and that 
it is in full compliance with the 
directives of this REMAND.

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including the 
evidence obtained pursuant to this 
REMAND.  The readjudication of the claim 
must be on the merits, as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits.  Further, the RO 
should address this claim after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accordance with the VCAA.  The RO should 
also carefully consider the instructions 
mandated by the Joint Motion, and the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

7.  Finally, the appellant is hereby 
advised that he should assist the RO to 
the extent possible in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision, including the disallowance of 
the claim.  38 C.F.R. § 3.655 (2000).   
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).  


If any benefit sought on appeal remains denied, the RO should 
provide the appellant and his representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on his claim for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO should then allow the appellant 
an appropriate period of time for response. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


